CLD-127                                               NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 12-1098
                                     ___________

                          UNITED STATES OF AMERICA

                                           v.

                                  ERIC CRAFT,
                                           Appellant
                      ____________________________________

                    On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                           (D.C. Crim. No. 02-cr-00011-011)
                    District Judge: Honorable William W. Caldwell
                     ____________________________________

                Submitted for Possible Summary Action Pursuant to
                     Third Circuit LAR 27.4 and I.O.P. 10.6
                                      March 1, 2012
      Before: RENDELL, HARDIMAN and VAN ANTWERPEN, Circuit Judges

                            (Opinion filed: March 26, 2012)
                                      _________

                                      OPINION
                                      _________

PER CURIAM

      Eric Craft appeals the District Court’s order denying his motions to dismiss the

superseding information. For the reasons below, we will summarily affirm the District

Court’s order.
       In September 2002, Craft pleaded guilty in the District Court for the Middle

District of Pennsylvania to a superseding information charging him with causing the

death of a person through the use of a firearm during a crime of violence or a drug

trafficking offense. See 18 U.S.C. § 924(j). Craft was sentenced to 480 months in

prison. We affirmed the judgment on direct appeal. See United States v. Craft, 139 F.

App’x 372 (3d Cir. 2005). In December 2006, the District Court denied Craft’s timely

motion to vacate his sentence under 28 U.S.C. § 2255. We subsequently denied Craft’s

request for a certificate of appealability.

       Since then, Craft has filed several unsuccessful motions challenging the District

Court’s jurisdiction over his criminal case. In September 2011, Craft filed two more

motions challenging the District Court’s jurisdiction in his criminal case. The District

Court denied the motions, and Craft filed a notice of appeal.

       Craft argued in his motions that the District Court lacked jurisdiction over his

criminal case because the information failed to plead a substantial effect on interstate

commerce. He also argued that the District Court failed to prove that the killing was

connected to a drug-trafficking offense. The District Court was correct that Craft cannot

challenge his criminal information by using Fed. R. Crim. P 12(b)(3)(B) because his case

is no longer “pending.” Moreover, given Craft’s guilty plea, the government was not

required to prove that the murder was connected to a drug-trafficking offense.

       Summary action is appropriate if there is no substantial question presented in the

appeal. See Third Circuit LAR 27.4. For the above reasons, we will summarily affirm
                                              2
the District Court’s order. See Third Circuit I.O.P. 10.6. We warn Craft that continuing

to file frivolous motions may result in sanctions and filing restrictions.




                                              3